DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 19-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0244170 to Brentrup in view of US Pub. No. 2007/0275180 to Thompson.
Regarding claims 1-6, 8-14, 19-22, and 26-28, Brentrup teaches a thermoplastically moldable semifinished product of a thermoplastic fibers and reinforcing fibers blended together to form a nonwoven blend, which is further heated and compressed in a heated compression mold (Brentrup, Abstract).  Brentrup teaches that when heated, the thermoplastic melt can easily “impregnate” the individual filaments, wherein the distribution of thermoplastic is substantially homogeneous (Id., paragraph 0031).  Brentrup teaches that suitable thermoplastic fibers include preferably polypropylene (Id., paragraph 0021). Brentrup teaches that the reinforcing fibers may comprise carbon fibers and basalt fibers, and that blends including basalt fibers and natural fibers, such as flax, jute and kenaf, in a weight ratio of 10:90 to 50:50 are preferable (Id., paragraph 0022).  Additionally, Brentrup teaches that the thermoplastic fibers and reinforcing fibers are used in a weight ratio of 10:90 to 80:20, preferably 20:80 to 65:35 (Id., paragraph 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, and adjusting and varying the weight percentage of each of the fibers, such as within the claimed ranges, motivated by the desire of forming a conventional moldable product based on the totality of the teachings of Brentrup.
Regarding the claimed lengths of the fibers, Brentrup teaches that suitable thermoplastic fibers have an average length of 20 mm to 100 mm (Brentrup, paragraph 0021), that the reinforcing fibers have an average length of 20 mm to 100 mm (Id., paragraph 0022), and that the average lengths of the thermoplastic fibers and reinforcing fibers differ maximally by, in 
Brentrup teaches that the semifinished product can be used in the transportation sector as automotive, railway and aircraft parts, as vehicle body parts, or as large area panels and furniture parts (Brentrup, paragraph 0049).  Brentrup does not appear to teach the thermoplastic polypropylene material comprising a polypropylene-maleic anhydride copolymer having the claimed melt flow index. However, Thompson teaches a similar fiber-containing composite comprising binder material and bast fibers such as jute, kenaf and hemp (Thompson, Abstract, paragraph 0017).  Thompson teaches that the binder material can be provided in the form of binder fiber, which are capable of at least partially melting when heated, thereby providing a means by which the binder fibers and bast fibers can become interconnected within the fiber-containing composite (Id., paragraph 0019).  Thompson teaches that the melt flow rate of the thermoplastic binder fibers can be about 18 g/10 min. or less, such as about 8 g/10 min. or less, such that the composite can be heated so that the thermoplastic binder fibers are at least partially melted to provide links between adjacent fibers, while the relatively low melt flow rate allows the binder fibers to retain their fibrous structure (Id.).  Thompson teaches that in a preferred embodiment, the binder fiber is a polyolefin such as a polypropylene or a copolymer thereof having maleic anhydride grafted thereon (Id., paragraphs 0020, 0021).  Thompson teaches that composites produced using the binder fibers containing a coupling agent, such as MAH, exhibited improved mechanical properties and substantially reduced sagging, due to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, wherein the thermoplastic polypropylene material comprises a polypropylene copolymer grafted with maleic anhydride binder fibers having a melt flow index, such as within the claimed range, as taught by Thompson, motivated by the desire of forming a conventional composite comprising a thermoplastic polypropylene binder known in the art as predictably providing improved interaction and/or bonding between the bast fibers and the binder fibers, resulting in improved mechanical properties and substantially reduced sagging.
	Regarding claims 2 and 20, the prior art combination teaches that the mat more preferably has an areal weight from 250 to 1500 g/m2 (Brentrup, paragraph 0027).  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claim 3, the prior art combination does not appear to teach whether the carbon fibers are virgin or reclaimed.  However, Applicants’ specification does not set forth any characteristics which necessarily differentiate "virgin" carbon fibers from "reclaimed" carbon fibers or any other carbon fibers, such that the recitation of "virgin" or "reclaimed" imputes certain unique characteristics or properties to the claimed carbon fibers, other than indicating the 
Regarding claims 11-13, Brentrup teaches that functional layers are brought into contact with one or both sides of the heated nonwoven blend, wherein the additional layers may comprise a woven or nonwoven scrim (Brentrup, paragraph 0038).  Brentrup does not appear to teach the claimed second and third fiber layers and the claimed properties. However, Thompson teaches a similar composite for a similar use, wherein the composite comprises a scrim on one or more surfaces of the composite, such as each surface of the composite (Thompson, paragraph 0030).  Thompson teaches that the scrim comprises a plurality of thermoplastic fibers, such as polyester fibers, wherein the scrims can have any suitable weight such as about 15 to about 35 g/m2 (Id., paragraph 0030).  Thompson teaches an exemplary scrim comprising polyethylene terephthalate fibers (Id., paragraph 0055), wherein the scrim provides improved mechanical properties and substantially reduced sagging (Id., paragraph 0057). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, wherein the thermoplastic sheet comprises a polyethylene terephthalate scrim on each surface having an area weight, such as within the claimed range, as taught by Thompson, motivated by the desire of forming a conventional composite comprising a structure known in the art as predictably providing improved mechanical properties and substantially reduced sagging.

Regarding claims 21 and 22, as set forth above, the prior art combination teaches that the mat more preferably has an areal weight from 250 to 1500 g/m2 (Brentrup, paragraph 0027), and that a composite can have a weight of about 500 to about 1500 g/m2, or about 600 to about 1200 g/m2 (Thompson, paragraph 0026).  The prior art combination does not appear to specifically teach the claimed second fiber layer.  However, the claimed second fiber layer is identical in composition to the claimed first fiber layer.  Additionally, the combined area weight of the first and the second fiber layer overlaps with the area weight of the composite set forth in the prior art combination.  Since the claimed first and second fiber layer appear to be indistinguishable, for purposes of the examination, half the composite of the prior art combination is commensurate in scope with the claimed first fiber layer, and the remainder half is commensurate in scope with the claimed second fiber layer.
Regarding claims 26 and 27, the prior art combination teaches that the product may comprise additional functional layers brought into contact with one or both sides of the nonwoven, wherein the additional layers may be decorative layers or fabric sheeting, which may be supplied for aesthetic and/or structural purposes (Brentrup, paragraph 0038).
Regarding claim 28, the prior art combination teaches that the composite comprises the fibers of the composite (Brentrup, Abstract, paragraph 0021-0022, claim 1).  Note that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 .

Claims 15-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brentrup in view of Thompson, as applied to claims 1-6, 8-14, 19-22 and 26-28 above, and further in view of USPN 6,287,678 to Spengler.
Regarding claims 15-18 and 21-25, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination teaches that the composite material can be molded into various components, such as automotive parts.  Additionally, Spengler teaches a composite structural panel including a cover sheet laminated onto a three-layered substrate including a thermoplastic foam core sandwiched between two composite outer layers (Spengler, Abstract).  Spengler teaches that each composite outer layer includes natural fibers embedded in a thermoplastic matrix, wherein the thermoplastic matrix is formed from thermoplastic fibers, such as polypropylene fibers, that have been at least partially melted (Id., column 2 lines 30-63).  Spengler teaches that the natural fibers are generally cellulose fibers, such as flax, hemp, jute, and kenaf, wherein the ratio of natural fibers to polypropylene fibers is preferably in the range from 30% polypropylene with 70% natural fibers to 70% polypropylene with 30% natural fibers (Id., column 2 line 64 to column 3 line 5).  Spengler teaches that the panel is suitable for use as an automotive headliner, wherein the three-layered substrate also comprises a decorative cover 2 (Id., column 5 lines 1-24).  Spengler teaches that an exemplary outer layer has an area density of 300 g/m2 (Id.).  Spengler teaches that the panel has high strength and low weight achieved largely due to the core of thermoplastic foam, as the foam acts as a spacer element between the strong outer layers, resulting a panel achieving remarkable strength and stiffness, which increases directly with the increase in the spacing distance (Id.).  Additionally, the resulting panel has very good sound absorbing and sound dampening quality as the air permeability of the core is adjustable or selectable, and the panel has very high energy absorption for providing impact protection for occupants (Id., column 5 lines 25-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of the prior art combination, wherein the product comprises a three-layered substrate including outer composite thermoplastic sheets of the prior art combination sandwiching a thermoplastic foam, and adjusting and varying the area weight of each of the sheets and foam, such as within the claimed ranges, as taught by Spengler, motivated by the desire of forming a conventional automobile headliner comprising a structure known in the art as predictably providing improved mechanical properties such as strength and stiffness, in addition to sound absorbing, sound dampening, and high energy absorption properties.

Response to Arguments
Applicant’s arguments filed February 25, 2021, have been fully considered but they are not persuasive.  Applicant substantially reiterates that Thompson fails to disclose the temperature and load at which the test was conducted.  Examiner respectfully disagrees.  Thompson teaches .
Applicant substantially reiterates that Brentrup discloses a melt flow index completely outside the claimed range and that the Office completely ignores the disclosure of such, which may be understood to undermine the rejection.  Examiner respectfully disagrees.  The Rejection does not rely on Brentrup alone to teach the claimed melt flow index, as the Rejection is based on the combined teachings of the prior art.  
As set forth in the Rejection, Brentrup teaches that suitable thermoplastic fibers include preferably polypropylene, but does not appear to teach the thermoplastic polypropylene material comprising a polypropylene-maleic anhydride copolymer having the claimed melt flow index.  Thompson is relied on to teach a similar fiber-containing composite, which is also suitable for use in automobile headliners and door panels. Thompson teaches that the composite comprises binder fiber material and bast fibers such as jute, kenaf and hemp, wherein the binder is capable of at least partially melting when heated, thereby providing a means by which the binder fibers and bast fibers can interconnect within the fiber-containing composite. Thompson teaches that the melt flow rate of the thermoplastic binder fibers can be about 18 g/10 min. or less, such as about 8 g/10 min. or less, such that the composite can be heated so that the thermoplastic binder 
Based on the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art to make the moldable product of Brentrup, wherein the thermoplastic polypropylene material comprises a polypropylene copolymer grafted with maleic anhydride binder fibers having a melt flow index, such as within the claimed range, as taught by Thompson, motivated by the desire of forming a conventional composite comprising a thermoplastic polypropylene binder known in the art as predictably providing improved interaction and/or bonding between the bast fibers and the binder fibers, resulting in improved mechanical properties and substantially reduced sagging.  Applicant has not provided evidence to the contrary.
Although Applicant substantially reiterates that Brentrup teaches a particularly preferred polypropylene having an MFI greater than 20 g/10 min., in particular between 25 and 150 g/10 min., the recitation of the MFI is a preferred embodiment and clearly does not limit the polypropylene to only the preferred material.  In a section 103 inquiry, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered. Merck & Co. Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750 (CCPA 1976).  One of ordinary skill when viewing the totality of the teachings of the prior art 
Applicant substantially reiterates that a POSITA would readily understand the reason the thermoplastic melt can easily impregnate the individual filaments is related to the suitable melt flow of the thermoplastic.  Additionally, Applicant argues that it is critical that the thermoplastic must flow with limited pressure, and that if the melt flow rate was further reduced from 20 g/10 min. to 8 g/10 min., the molding pressure may be expected to be greater than the critical threshold of 0.8 bar.
Regarding Applicant’s arguments, Examiner respectfully disagrees.  As set forth previously, the Rejection is based on the combined teachings of the prior art.  The recitation of 20 g/10 min. is expressly recited as a “particularly preferred” embodiment, which does not limit the polypropylene only to the particular MFI recited.  
Additionally, although Applicant references Example 1 as showing a melt flow rate of 25 g/10 min. and a molding pressure of 0.3 bar, thereby establishing a lower limit of 20 g/10 min., Applicant appear to be drawing a nexus between the pressure and the melt flow rate, such that a melt flow rate as claimed cannot be suitable under the conditions set forth in Brentrup.  However, Applicant provides no evidence supporting such a conclusion, and Brentrup does not set forth that any relationship between pressure and melt flow rate.  As set forth in above, Thompson teaches a similar composite comprising binder fibers and natural fibers, wherein the binder fibers are melted to bond the fibers together, and wherein the resulting composite is suitable for a similar use as Brentrup.  Note that Thompson also teaches heating and compressing see for example Thompson, paragraphs 0008, 0038-0040).  Therefore, the polypropylene binder fibers of Thompson appear capable of use in a similar material as set forth in Brentrup, and one of ordinary skill would recognize such compatibility, absent evidence to the contrary.
Applicant substantially reiterates that while Brentrup may mention carbon fibers, Brentrup never discloses that such may be used in combination with natural and thermoplastic fibers.  Examiner respectfully disagrees.  Brentrup teaches that the reinforcing fibers can be carbon fibers and basalt fibers, and that natural fibers may also be used.  Brentrup teaches that basalt fibers are preferably mixed with natural fibers in a weight ratio of 10:90 to 50:50.  Note that Brentrup teaches that basalt fibers are preferably mixed, wherein basalt fibers do not melt, in contrast to glass fibers which are also preferred reinforcing fibers.  Carbon fibers, which are expressly recited as suitable reinforcing fibers, are also known in the art as fibers which do not melt (see “Manufacturing of fibre-polymer composite materials” to Mouritz, page 306, which is only recited to establish the known properties of carbon fibers). Therefore, carbon fibers and basalt fibers are both expressly recited as suitable reinforcing fibers, and Brentrup teaches the suitability of basalt fibers based on the property that they do not melt, which is similarly applicable to carbon fibers.  Since one of ordinary skill would recognize that the reinforcing fibers may comprise a combination of fibers, such as carbon fibers and natural fibers in a weight ratio recited, and since the thermoplastic fibers and reinforcing fibers are blended, Brentrup renders obvious both the combination and the claimed weight percentages of fibers.
Applicant argues that a webpage from Impact Solutions shows that a recitation of ASTM D-1238, absent the temperature and load used, is meaningless to one of ordinary skill in the art.  Examiner respectfully disagrees.  Preliminarily, it should be noted that the document submitted 
	Additionally, Applicant appears to argue that even though the prior art sets forth a melt flow rate, the melt flow rate is necessarily not the claimed melt flow rate because the prior art does not indicate that it is determined according to ASTM D 1238-13 at 230°C under a load of 2.16 kg.  However, as set forth above, Thompson does not specifically recite the melt flow rate being measured at 230°C under a load of 2.16 kg, Thompson nonetheless recites that the rate is measured in accordance with ASTM Standard D1238 as recited in the claims.  Additionally, Thompson teaches a substantially similar polymer fiber composition as claimed.  Therefore, one of ordinary skill in the art would recognize that the polymer fiber composition of Thompson and melt flow rate, correspond to the claimed thermoplastic fibers. Applicant has not established to the contrary.
	Applicant submits a Declaration from the inventor, as setting forth that a POSITA may be expected to understand that the reason Brentrup does not explicitly recite a melt flow index below 20 g/10 min. is because the pressure may be expected to be above the critical upper limit of 0.8 bar.  Examiner respectfully disagrees.  Regarding the Declaration, it should be noted that the Declarant is a co-inventor of the currently examined Application, and therefore, Declarant’s interest in the matter is a factor which can legitimately be taken into consideration.  Additionally, note that pages 2 and 3 are missing from the Declaration.
ACS Hospital Systems, lnc. v. Montefiore Hospital, 732 F.2d 1572, 1577, 221 USPQ 929, 933 (Fed. Cir. 1984); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007).  This does not mean that the cited prior art references must specifically suggest making the combination. B.F. Goodrich Co. M Aircraft Braking Systems Corp., 72 F.3d 1577, 1582, 37 USPQ2d 1314, 1318 (Fed. Cir. 1996); ln re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988)). A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so.  The test for obviousness is what the combined teachings of the prior art references would have suggested to those of ordinary skill in the art.  In re Young, 927 F.2d 588, 591, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991); ln re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  This test requires us to take into account not only the specific teachings of the prior art references, but also any inferences which one skilled in the art would reasonably be expected to draw therefrom.  ln re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  
	Preliminarily, the Declaration appears to conclude that there is no standard temperature and load for a given polymer, and it is necessary to explicitly set forth, as silence is not a substitute for an absent express teaching.  Examiner respectfully disagrees.  Absent from the Declaration is any indication as to what temperature and load would be expected absent an express teaching.  However, the prior art establishes that the rate is measured in accordance with ASTM Standard D1238.  Additionally, the polymer fiber composition is substantially similar as claimed, which even if the prior art does not expressly recite a temperature and load used to 
	Additionally, as set forth in Brentrup at paragraph 0041 and US Pub. No. 2010/0280153 to Itakura, previously submitted by Applicant, at paragraphs 0098 and 0163, polypropylene is ordinarily known in the art as having a melt flow rate measured according to ASTM D1238 at 230°C and a load of 2.16 kg.
	The Declaration submits that a POSITA may be expected to consider whether the process of Brentrup may be expected to be modifiable to incorporate the melt flow index of Thompson.  The Declaration substantially reiterates Applicant’s previous argument, that use of a melt flow index greater than 20 g/10 min. is to provide suitable flow of the polymer, that a POSITA may be expected to understand that the process of Brentrup has such a narrow process tolerance window with respect to pressure, and that a POSITA may be expected to understand that the reason Brentrup does not explicitly recite a melt flow index below 20 g/10 min. is because the pressure may be expected to be above the critical upper limit of 0.8 bar.
	Regarding the Declaration, Examiner respectfully disagrees. Declarant is not arguing that polypropylene having a lower melt flow index than explicitly set forth in Brentrup is unsuitable based on the pressure set forth in Brentrup; Declarant is only reciting that any polymer having a melt flow index below 20 g/10 min. would necessarily be incapable of use with the teachings of 
Brentrup establishes that the thermoplastic fibers comprise various thermoplastics including polypropylene having a particularly preferred MFI of greater than 20 g/10 min.  Brentrup does not establish that polypropylene is preferred because it is polypropylene, or that polypropylene is preferred because of its MFI.  Note that, although not relied upon, Brentrup teaches additional thermoplastics suitable for the invention, including polyamides, polycarbonates and polyether etherketone (Brentrup, paragraph 0021).  Solely to rebut Declarant’s remarks that a lower melt flow index could not be used by one of ordinary skill to form the composite of Brentrup, #107 Melt Flow Rate (MFR) of Plastics set forth in the Plastic Molding Tutorial, is cited to show that one of ordinary skill would have recognized that thermoplastics for use in moldings, such as polyamides, polycarbonates and polyether etherketone, comprise melt flow rates which overlap and exceed as a lower limit, the melt flow index of polypropylene set forth in Brentrup.  Declarant does not provide any information as to the alternatives set forth in Brentrup.
Declarant recites the pressure set forth in paragraph 0032 of Brentrup to establish that pressure is critical and related to melt flow rate, and that generally using a polymer with a higher melt flow rate is the only manner to form the invention of Brentrup.  Examiner respectfully disagrees.  Brentrup does not establish any nexus between pressure and melt flow rate.  Brentrup initially recites at paragraph 0030 that reinforcing fibers and thermoplastic fibers are blended and consolidated to reduce the void content.  Brentrup additionally recites at paragraph 0030 that the composite is further consolidated by heating the web to a temperature greater than the melting point of the thermoplastic fibers and compressed.  Brentrup at this stage does not require any 
The Declaration reiterates that Brentrup’s melt flow rate is 2-15 times greater than the claimed melt flow rate.  Examiner respectfully disagrees.  The preferred melt flow rate of Brentrup may be outside the claimed melt flow rate.  However, the rejection is not based solely on the teachings of Brentrup, which teaches the use of a polypropylene.  As set forth previously, Thompson teaches a similar composite comprising thermoplastic fibers which are melted, wherein grafting a maleic anhydride as a coupling agent predictably improves the mechanical properties of the composite.  The polypropylene fibers of Thompson comprise a melt flow rate which substantially overlaps with the claimed range.  



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786